Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 14 is cancelled.
Claims 1-13 and 15 are pending in the current application.
Claims 10-13 are withdrawn from consideration (see discussion, below).
Claims 1-9 and 15 are examined in the current application.

Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 15 in the reply filed on July 17th 2021 is acknowledged.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 17th 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (USPatPub 2011/0281015 A1).

Regarding claims 1, 4, 6 and 7: Higgins discloses an oil-continuous composition comprising at least 30 wt. % of a structured continuous oil phase and less than 10 wt. % water, said structured continuous oil phase comprising: 96-99.7 wt. % fat, said fat having a solid fat content at 20º C (N20) of 0-50% and a liquid oil content at 20°C that equals 100%-N20; particulate anhydrous non-defibrillated cell wall material from plant 
Regarding claims 2 and 3: Higgins discloses the composition is solid (i.e., plastic at room temperature) (see Higgins paragraphs [0007], [0015], [0024], [0050] and [0054]).
Regarding claim 5: Higgins discloses an oil-continuous composition comprising at least 30 wt. % of a structured continuous oil phase and less than 10 wt. % water, said structured continuous oil phase comprising: 96-99.7 wt. % fat, said fat having a solid fat content at 20º C (N20) of 0-50% and a liquid oil content at 20°C that equals 100%-N20 and 0.3-4% cellulose (see Higgins abstract, paragraphs [0007] and [0024]-[0031]), but fails to disclose the shear storage modulus of the oil-continuous composition at 20°C; However, given the fact the oil-continuous composition in Higgins comprises the same constituents at the same or similar relative contents as the oil-continuous composition recited in the claims, where both compositions are prepared in a similar manner, it is examiner’s position that the shear storage modulus of the oil-continuous composition recited in claim 5 is inherently present in the oil-continuous composition in Higgins. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claims 8, 9 and 15: Higgins discloses using fibers from plant sources, such as, pea, sugar beets, citrus fruits, etc. (see Higgins paragraphs [0026-0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792